Citation Nr: 1545264	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected eczema and diabetes mellitus, type II.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a compensable disability rating for soft tissue sarcoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 with subsequent National Guard duty.  Service in the Republic of Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD and also filed a claim of entitlement to service connection for depression.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  Accordingly, the Board has characterized the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression in light of the Court's holding in Clemons.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea as well as entitlement to an increased rating for soft tissue sarcoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  The evidence received since the September 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Since the September 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO initially denied service connection for PTSD in a September 2003 rating decision because there was no evidence that linked any current PTSD symptoms to an origin in service.  Notice of the decision was provided to the Veteran that same month; the Veteran did not appeal the September 2003 rating decision and new and material evidence was not received within one year.  The decision therefore became final.  

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 2003 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

At the time of the prior final rating decision in September 2003, the record included the Veteran's available service treatment records and postservice VA treatment records which were absent complaints of or treatment for PTSD symptoms.  
As the September 2003 decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has PTSD that is related to his military service.  

It is noted that a February 2010 rating decision determined that new and material evidence had not been presented to reopen the claim.  However, that rating decision is not final as the Veteran submitted a statement in August 2010 in which he reported that he did not seek treatment for symptoms in service but rather self-medicated.  Presuming the credibility of the statement, such information is new and material evidence which vitiates the finality of the February 2010 decision on PTSD.  See 38 C.F.R. § 3.156(b).
  
In reviewing other evidence added to the claims folder since the September 2003 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the September 2003 rating decision documents a diagnosis of PTSD.  See, e.g., a VA treatment record dated October 2009.  Also, the Veteran testified at the June 2015 Board hearing as to an in-service PTSD stressor, in particular his service in Vietnam wherein he feared for his life when performing his duties as a tower guard and stock control and account specialist.  He specifically testified that he was in fear of being fired upon and that his supply area would be blown up.  See the June 2015 Board hearing transcript, pgs. 41-42.  He also reported that he heard of soldiers who were killed by enemy fire.  See a VA examination report dated December 2010.    

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of PTSD and the Veteran's report of an in-service stressor.  These pieces were missing at the time of the last final denial.  As the previously missing elements of service connection are now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.






REMAND

Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression, which is related to his military service.  He has stated that during military service in Vietnam, he was in fear of enemy fire while performing his duties as a stock control and account specialist as well as hearing of soldiers who were killed by enemy fire.  In this regard, the Board notes that the Veteran's DD 214 documents service in Vietnam from November 1969 to October 1970.  However, his service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.  Moreover, he reported that he has depression that is related to his service-connected eczema and diabetes mellitus.  See, e.g., the June 2015 Board hearing transcript, pgs. 37-38.    

The medical evidence of record documents diagnoses of depression and unspecified anxiety disorder.  See, e.g., a VA examination report dated February 2015.  With regard to a diagnosis of PTSD, a VA psychologist diagnosed the Veteran with PTSD during mental health examinations dated August and October 2009.  However, the stressor to which PTSD related was not explained.  Further, the remainder of medical evidence is absent a diagnosis of PTSD.  In this regard, the Board notes that the Veteran was provided VA psychological examinations in December 2010 and February 2015.  The December 2010 VA examiner declined to diagnose the Veteran with PTSD following examination of the Veteran and consideration of his medical history.  The examiner's rationale for the absence of a PTSD diagnosis was based on her finding that the Veteran's emotional reaction to his in-service stressor disqualified it as a stressor because he did not respond with any of the emotional reactions required by the DSM IV, and he did not report enough avoidant or hypervigilant symptoms to meet the diagnosis for the condition.  Additionally, the February 2015 VA examiner declined to diagnose the Veteran with PTSD following examination of the Veteran and consideration of his medical history.  Notably, however, neither VA examiner addressed the diagnosis of PTSD by the VA psychologist in August and October 2009.      

In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has PTSD with consideration of the previous diagnoses of PTSD in August and October 2009, and if the Veteran has PTSD or any other diagnosed acquired psychiatric disorder, whether such disorder is related to his military service, in particular his service in Vietnam where he was in fear of enemy fire.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board further notes that the competent and probative evidence is absent an opinion as to whether the Veteran has an acquired psychiatric disorder is secondary to his service-connected eczema and/or diabetes mellitus.  Therefore, on remand, an opinion should also be obtained as to this matter.

The Board also notes that during the June 2015 Board hearing, the Veteran indicated that he had undergone mental health treatment at the VA Medical Center in Tuscaloosa, Alabama in the 1970s.  These records, however, are absent from the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.


Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his military service.  The current medical evidence of record documents diagnosis of sleep apnea.  See, e.g., a private treatment record from the North Mississippi Medical Center dated February 2010.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea.  However, the Veteran testified at the June 2015 Board hearing that during service, he was informed that he snored while sleeping.  The Veteran's wife also indicated at the Board hearing that the Veteran snored and had difficulty breathing during service.  Also, his daughters submitted statements dated June 2015 documenting the Veteran's snoring after he returned from service in Vietnam.

The Board notes that the Veteran, his wife, and his daughters are competent to attest to the Veteran's loud snoring and breathing difficulty during sleep in service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran and his wife as lay people have not been shown to be capable of making medical conclusions, they are competent to report the circumstances of the Veteran snoring loudly and having difficulty breathing during service and thereafter.  Furthermore, the Veteran contends that his current sleep apnea is related to the loud snoring and difficulty breathing while sleeping during service.  See, e.g., the June 2015 Board hearing transcript, pgs. 15-17.  On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, supra, an examination to determine if there is a nexus between the Veteran's current sleep apnea and his service is warranted. 

Higher evaluation for soft tissue sarcoma

The Veteran contends that his service-connected soft tissue sarcoma warrants a higher disability rating than the currently assigned noncompensable disability rating.  

The Veteran was last afforded a VA examination specifically for his soft tissue sarcoma in October 2010.  At that time, the VA examiner noted that the Veteran had a soft tissue sarcoma resected from his right upper extremity over his proximal humerus.    The Veteran noted aching in his right shoulder with flare-ups during cloudy weather and with use of the right upper extremity as well as use of a cane.  Upon examination, the VA examiner noted that examination of the Veteran's right upper extremity revealed a well healed incision over the lateral aspect of the right mid-arm.  There was "slight" concavity in that area which was consistent with resection of a portion of soft tissue surrounding a mass.  Range of motion testing revealed essentially normal findings, although the examiner noted tenderness to palpation over the anterior aspect of the shoulder in the acromioclavicular joint and biceps tendon.  Neurological testing of the right upper extremity revealed essentially normal findings.  The examiner diagnosed the Veteran with status post soft tissue sarcoma resection of the right arm.  

Pertinently, at the June 2015 Board hearing, the Veteran testified as to the severity of his soft tissue sarcoma.  In particular, he testified that he has loss of strength on his right side, and he is unable to lift objects with his right arm.  Also, he testified that the arm feels "heavy" and that a rash forms on the right upper extremity where the soft tissue sarcoma was resected when he has a flare-up of his eczema.  See the June 2015 Board hearing transcript, pgs. 26, 46-47.  Although it is unclear as to whether the Veteran's reported symptoms are specifically due to the soft tissue sarcoma, as the record indicates a possible worsening of the Veteran's soft tissue sarcoma symptoms, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's soft tissue sarcoma.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].  

The Board further notes that the Veteran is service-connected for diabetes mellitus, eczema, and peripheral neuropathy of the right upper extremity.  As such, the VA examiner should differentiate between the Veteran's symptoms from these disabilities and his soft tissue sarcoma symptoms so as to avoid prohibited pyramiding.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Request any outstanding VA treatment records pertaining to the Veteran's claims remanded herein.  Of particular interest are records from the VA Medical Center in Tuscaloosa, Alabama from the 1970s.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current acquired psychiatric disorder, to include PTSD.  If the examiner determines that a diagnosis of PTSD is not evidenced, he/she should address the August and October 2009 VA treatment records documenting a diagnosis of PTSD.

b. For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of active military service, to include his fear of hostile military activity during service in Vietnam.

Note that the lack of documented treatment in service is not fatal to the claim.  The Veteran's service in Vietnam and report of being in fear of enemy fire must be considered in the determination as to whether a nexus exists between service and his acquired psychiatric disorder.  The examiner's attention is also directed to the Veteran's statement of August 2010 in which he reported that he did not seek treatment for symptoms in service but rather self-medicated.

c. Is it at least as likely as not (i.e. probability of 50 percent or greater) that an acquired psychiatric disorder, to include depression, is due to or caused by his eczema and/or diabetes mellitus.

d. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder, to include depression, is aggravated by his eczema and/or diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the eczema and/or diabetes mellitus.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the review and the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his active military service, to include his credible report of loud snoring and difficulty breathing while sleeping.
Note that the lack of documented treatment in service is not fatal to the claim.  The Veteran's, his wife's and his daughters' lay contentions must be considered in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. Schedule the Veteran for a VA examination to assess the current severity of his service-connected soft tissue sarcoma.  The examiner should identify whether the Veteran has residuals of symptoms of his soft tissue sarcoma such as loss of strength in his right arm, pain, and flare-up of skin manifestations on the affected area that are separate from symptoms associated with his service-connected diabetes mellitus, peripheral neuropathy of the right upper extremity, and eczema.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A full and complete rationale for any opinions expressed is required.

6. Review the claims file to ensure that all of the foregoing 
requested development is completed.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


